United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                              July 25, 2018




By the Court*:

No. 17-1727

SCOTT SCHMIDT,                                            Appeal from the United States District
     Petitioner-Appellant,                                Court for the Eastern District of Wisconsin.
                                                          No. 13-CV-1150
        v.
                                                          Charles N. Clevert, Jr.
BRIAN FOSTER,                                             Judge.
     Respondent-Appellee.

                                               ORDER

      Respondent-Appellee Brian Foster’s petition for rehearing en banc is
GRANTED. The panel’s opinion and judgment issued May 29, 2018 are VACATED. By
separate order, the court will set a date for oral argument en banc.




        *Circuit Judge Michael B. Brennan did not participate in the consideration of this petition for
rehearing or rehearing en banc.